Title: From Thomas Jefferson to George Muter, 7 January 1781
From: Jefferson, Thomas
To: Muter, George



Sir
Manchester Jan. 7. 1781. half after 9. P. M.

By a letter from Genl. Nelson received this evening he informs me has by no means a sufficient stock of ammunition, having received  none since this invasion, and he desires an immediate supply. I thought you had sent him a waggon load. Be pleased to take measures for his supply, and in the mean time to let me know what he may expect that I may write him accordingly. He also desires two feild-peices. Are there not some gone towards Goochland courthouse or what other place, or are there any more convenient on the North side? On this head I wish also that measures should be taking to furnish him, and that I might know what to write him.
Baron Steuben insists that we shall appoint some person to find out where the arms have been sent to, and to deliver them to the militia as they arrive. You will therefore be so good as to appoint some person to set out on the execution of this business immediately. I apprehend Colo. Davies can best inform the person to what places the arms have been sent and in what numbers, and also what particular militia have been ordered to call for them at these places. This I readily apprehend will be a puzzling business, but it is necessary. There are 1000 arms now wanting at the Baron’s head quarters and at Petersburg. It will be well to know the whole extent of our stock capable of use as I fear there will shortly be more men than arms.
I must beg the favor of an answer very early tomorrow morning as Mr. Tatum waits my answer to Genl. Nelson. I am Sir with great esteem Your most obedt. servt.,

Th: Jefferson

